Citation Nr: 1146644	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals, second degree burn, left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from December 1956 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  

After obtaining a Veterans Health Administration opinion in May 2010, the Board remanded the claim in January 2011 for additional development, to include the conduct of a VA examination.  The development has since been completed and the case has now been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran sustained a burn injury to his left foot during active duty.  

2.  The Veteran's currently diagnosed left lumbosacral radiculopathy, left peroneal neuropathy, and stasis dermatitis are not related to service.  


CONCLUSION OF LAW

The criteria for service connection for residuals, second degree burn, left foot are not met.  38 U.S.C.A. §§ 1110, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for residuals, second degree burn, left foot, which he attributes to boiling water splashing on his left foot during service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show that in December 1958, the Veteran sustained a burn of his left foot from boiling water splashing on his foot.  He was treated with Vaseline, gauze, an elastic bandage, and was told to keep his foot elevated for 24 hours with no duty during that time.  A March 1960 discharge examination assessed the Veteran's feet as normal.  His skin was also evaluated as normal with the exception of tattoos.   

VA medical records include a February 2004 complaint of left leg itching, numbness, and a burning tight feeling.  He also complained of his foot falling asleep, weakness, and achiness when walking.  He stated that he has had the condition since 1958 and reported that it was worsening.  He was diagnosed with left leg rash and tightness from the burn and treated with medication.  In April 2004 the Veteran complained of a burning sensation and rash on his left leg.  He was noted to have marked pigmentation changes and eczema consistent with stasis dermatitis.  

A buddy statement dated in July 2004 reported that the Veteran had increased trouble on several occasions with his left leg since he incurred a burn while in service.  In statements dated in February 2006, the Veteran's brother and spouse reported that the Veteran has suffered from trouble with his left foot (pain, weakness and numbness) since active service.  

In March 2006 the Veteran was accorded a compensation and pension (C&P) scars examination.  During the examination the Veteran reported pain and numbness in his left foot as secondary to the second degree burn sustained in service.  The examiner found that the Veteran's hyperpigmentation over the entire portion of the left foot was comparable to the unaffected right foot and was consistent with normal skin aging.  He further found that the Veteran's left foot skin did not demonstrate any scar formation, adherence to the underlying structure, or altered pigmentation that would be consistent with residual from a burn injury.  He demonstrated extended monofilament testing at 4.31 which involved the medial and lateral dorsal aspect of the left foot.  He also demonstrated extended monofilament testing for the unaffected foot at 4.31, normal is 2.83.  He had 1+ dorsalis pedis pulse bilaterally and 1+ posterior tibialis pulse bilaterally.  X-ray of the left foot was negative for fractures, dislocation or gross degenerative changes.  The examiner's diagnosis was status-post second degree burns of the left foot without residual scar formation and bilateral lower extremity peripheral neuropathies, unknown etiology.  The examiner opined that the Veteran's peripheral neuropathy of unknown etiology was the source of the Veteran's left foot pain and not the burn that he sustained in service.  The examiner further opined that since both feet were involved, the peripheral neuropathies were "neither adjunct nor aggravated by the traumatic event that occurred secondary to the burn" in service and is secondary to typical endocrinological situation such as early onset diabetes hypothyroidism.  

In a letter dated in March 2006, the Veteran's private physician stated that the Veteran had neuropathy of his foot with periodic pain and numbness.  He opined that the Veteran's neuropathy and sensory deficit was secondary to the 1958 Navy burn incident.  He further stated that the injury had been "pointed out to be the cause of [the Veteran's] neuralgia and neuropathy in his left lower extremity causing a sensory deficit and at times pain."

During the February 2010 Travel Board hearing, the Veteran testified that he had numbness and tingling in his foot from time to time since the accident in service.  He stated that it has progressively gotten worse.  He also testified that he continued to seek treatment for his left foot.  

A letter from a private physician received in February 2010 diagnosed the Veteran with severe peripheral neuropathy of the left foot secondary to in service trauma in 1958.  A sensory nerve conduction threshold test indicated that there was profound sensory loss anesthetic of the left foot and a very mild hyperesthetic condition on the right side.  

A letter dated in May 2010 from a VA neurological physician found that he could not find even limited or suggestive evidence of a link between the Veteran's original left foot burn injury and his current complaints of progressive neurological symptoms.  He further found that while the Veteran may have a localized posttraumatic neuralgia secondary to a burn injury, the physician would expect the symptoms to be maximal and static shortly after the initial injury rather than progressive.  He noted the Veteran's normal discharge examination and the disability evaluation of 2006 that raised the question of a more generalized underlying neuropathy.  The physician noted that a more detailed neurological evaluation to objectively determine whether a more generalized neuropathy was present or not, would be useful.  

A letter dated in September 2010 from a private physician found that the Veteran has had problems with his left foot and ankle for the last 52 years.  An evaluation showed that the Veteran experienced pain that is related to the injury he suffered from a burn that occurred in 1958.  The impression was the injury to the left foot and ankle that occurred in service has continued and caused him problems and pain.  

In May 2011 the Veteran was accorded a C&P peripheral nerves examination.  During the examination the Veteran reported that he burned his foot with boiling water in service, which resulted in a large blister that was excised.  He reported that he would get occasional tingling and falling asleep in his foot since the injury but has reported that it has worsened.  He reported that he now has tingling of the left ankle area and a little tingling in the foot.  He also reported that it felt numb and felt like it goes to sleep.  He reported weakness of the left foot and ankle at times.  He felt that he had a scar of the left foot/ankle region and had discoloration of both legs.  Motor, sensory, detailed reflex, electromyography and nerve conduction studies were completed.  The diagnoses were left peroneal neuropathy, left L5/S1 radiculopathy, and stasis dermatitis of both lower extremities.  The examiner opined that the Veteran's left lumbosacral radiculopathy, left peroneal neuropathy, and stasis dermatitis of both lower extremities were not caused by or a result of active military service, including the second degree burn of the left foot.  He based his opinion on a review of the medical records, medical literature, and his own clinical experience.  He found that the Veteran had no complaints during military service flowing the original injury and treatment and there was no evidence of treatment or complaints for the 15 months following the injury and for many years following separation.  He found that the EMG results in 2010 could explain his sensory symptoms of the left foot but found there was absolutely no relationship between the burn injury and his lumbosacral spine condition with radiculopathy or his left peroneal neuropathy since the origin of those conditions was far removed from the left foot.  He further found that the Veteran's stasis dermatitis of both lower extremities could not be explained on his burn injury of the left foot or anything that occurred during his active duty.  The examiner found that there was absolutely no residuals of a skin disorder or neurological disorder of the left foot related to his active duty.  

In evaluating the probative value of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The February 2004 VA notation of a left leg rash and tightness from the burn is not entitled to any probative weight as no rationale was provided for the finding.  As for the March 2006 VA examination findings, the Board notes that the opinions provided in the report were made following an examination of the Veteran as well as a review of the claims file and therefore probative weight is assigned.  Importantly, the March 2006 VA examination report determined the skin's appearance was consistent with normal aging rather than with residuals from a burn injury.  Further, the VA examiner found that there was no scar formation that was consistent with a burn injury and that both the Veteran's feet displayed peripheral neuropathy and thus the disorder was neither adjunct to nor aggravated by the burn in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Additionally, the Board finds that the VA opinion dated in May 2010, which was provided by a VA neurology physician, is entitled to probative value as to the significance of progressive symptoms exhibited in this case.  He found that he could not find even limited or suggestive evidence of a link between the Veteran's original left foot burn injury and his current complaints of progressive neurological symptoms.  He further found that while the Veteran may have a localized posttraumatic neuralgia secondary to a burn injury, the physician would expect the symptoms to be maximal and static shortly after the initial injury rather than progressive.  He noted the Veteran's normal discharge examination and the disability evaluation of 2006 that raised the question of a more generalized underlying neuropathy.  However, as the clinician recommended additional assessment of the Veteran, the case was remanded to allow such an examination to be performed.  

The Board finds the May 2011 VA examiner's opinion is entitled to great probative value as it was based on a review of the file, an examination of the Veteran and as a rationale was provided for the opinion.  The examiner opined that there was no neurological disorder of the left foot caused by or a result of active military service.  He found that the evidence did not show treatment or complaints for the 15 months following the injury or for many years following separation.  The examiner also opined that the Veteran's left lumbosacral radiculopathy and left peroneal neuropathy were not caused by or a result of military service as the origin of these conditions was far removed from the left foot.  The May 2011 examiner also found that the origin of the Veteran's stasis dermatitis of both lower extremities could not be explained by his burn injury.  In sum, he found there was no evidence of a skin or neurological disorder of the left foot related to his active service.  It was also noted that no scar was found on examination.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board recognizes that the Veteran believes his current left foot condition is related to service.  The Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran's belief that his left foot condition is related to his military service.  However, the Veteran has not claimed that he has medical training that would permit him to provide a competent opinion concerning the etiology of the condition.  His opinion, therefore, cannot constitute competent evidence concerning etiology as such is beyond the observation abilities of a lay person.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In addition, a chronic disorder is not shown during service, as the separation examination assessed the feet as normal.  Regarding the lay statements that the Veteran has had continuing problems with the left foot since burning it in service, the Board finds that the statements are not credible.  The Board finds that the March 1960 discharge examination, which included a finding that the feet and skin were normal, is credible, competent and probative evidence.  The March 1960 discharge examination was completed contemporaneous in time to his discharge from service.  In light of the separation examination findings, the Board finds that statements concerning continuity of symptoms are not credible.  Current statements made decades after service indicating that he had left foot  symptoms in service that continued thereafter are not entitled to a finding of credibility based on the discharge examination findings.  Accordingly, continuity of symptomatology is not shown.  

Moreover, post-service medical records are entirely negative for complaints of, treatment for, and an assessment of a left foot condition until 2004.  The Board also finds the absence of complaints of a left foot condition for many years after service to be highly probative evidence against the Veteran's claim.  This significant lapse of time is highly probative evidence against the Veteran's claim of a nexus between a current left foot condition and active military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).  

In light of the thoroughness of the March 2006 and May 2011 examinations of the foot and the opinions provided, which were supported by rationales, the Board will afford them significantly more probative weight in its determination than the opinions without rationales provided in February 2004, and the March 2006 and February 2010 letters from private physicians.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  The reason for this is that the VA clinical in February 2004 did not support the diagnosis with a rationale explaining how the diagnosis was related to service.  In addition, the private examiners provided conclusions but did not support their ultimate findings with a rationale.  To the extent that a private opinion in September 2010 indicated that the Veteran has a scar, the Board finds that this is outweighed by the other medical evidence of record which shows that he does not have a scar associated with the burn.  While the Veteran has reported that he feels as if he has a scar, the Board finds that the medical evidence, particularly the VA examinations, which examined his foot are entitled to greater probative weight in light of the examiners' training with respect to diagnosing scarring and other skin disorders.  In particular, the Board finds the 2011 VA examination highly probative on this point as the examiner specifically examined the Veteran for a scar and did not find one.  While the Veteran is competent to indicate that he feels that he has a scar and his testimony is credible and probative to the extent, the Board ultimately finds that his statement is outweighed by the preponderance of the medical evidence which shows that he does not have a scar.  None of the VA medical records or other medical evidence shows that he has a scar associated with the burn injury in service.  

Moreover, to the extent that the September 2010 examiner opined that the Veteran had an injury in service that continued to cause him problems and pain, the Board notes that the opinion was premised on finding that the Veteran had problems for the last 52 years.  However, the examiner reported that he was treating the Veteran currently and it therefore appears that the opinion was based on the Veteran's reported history of continuing symptoms since the original injury which the Board has found not credible.  Moreover, the examiner did not explain how a burn injury in service resulted in the neurological diagnoses, lumbar radiculopathy and peroneal neuropathy, that he provided to VA.  Accordingly, the private examiner's opinion is not entitled to any probative weight.  

In addition, the Board notes that there is no evidence of an organic disease of the nervous system to any degree within one year of his discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

In sum, as the weight of the probative evidence is against the Veteran's claim, residuals, second degree burn, left foot is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R.  § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in May 2004 apprised the Veteran of the information and evidence necessary to establish his claim for service connection for residuals of a second degree burn of the left foot.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Although the Veteran was not informed of how VA establishes disability ratings and effective dates in accordance with Dingess/Hartman, service connection is being denied and no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the Veteran.  

In April 2009, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and a medical opinion was provided on remand.  The VA examiner conducted an examination, which included diagnostic tests, and provided an opinion with a supporting rationale.  Accordingly, the information requested by the Board was provided, the examination report is adequate, and there was thus substantial compliance with the Board's remand instructions.  

Regarding the duty to assist, STRs and VA treatment records have been obtained and associated with the claims file.  There is no indication that the Veteran has provided information to the RO about relevant records that are outstanding, accordingly, the Board finds that there is no duty to assist in that regard that is unmet.  In addition, the Veteran has been accorded several VA examinations, the reports of which are of record.  While the Veteran appeared to report to the VA examiner in 2011 that he was in receipt of Social Security Administration (SSA) disability benefits in 1977, the Veteran has not reported to VA that SSA has any documents that are relevant to his claim for service connection for a left foot disability.  As such, there is no duty to assist that has not been met.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for residuals, second degree burn, left foot is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


